      Case 1:19-cr-00699-JGK Document 37 Filed 01/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA
                                                 19-cr-699 (JGK)
          - against -
                                                MEMORANDUM OPINION &
JAMES T. BOOTH,                                 ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant, James Booth, was sentenced by this Court

principally to a sentence of 42 months’ imprisonment pursuant to

his plea of guilty to securities fraud in violation of 15 U.S.C.

§§ 78j(b) and 78ff.   The defendant is scheduled to self-

surrender on January 22, 2021.     The Bureau of Prisons has not

yet designated a facility for the defendant’s imprisonment. The

defendant now moves, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

for compassionate release or an order requiring that the

defendant serve his sentence in home confinement based on the

defendant’s medical conditions and the existence of COVID-19.

The motion is denied.

     Because the defendant has not surrendered to a Bureau of

Prisons facility, he has not exhausted administrative remedies,

which is required for an application for compassionate release

pursuant to 18 U.S.C.§3582(c)(1)(A)(i).       See United States v.

Konny, 463 F.Supp. 3d 402, 404 (S.D.N.Y. 2020).        Moreover, the

defendant’s request to convert his term of imprisonment into a
         Case 1:19-cr-00699-JGK Document 37 Filed 01/19/21 Page 2 of 2



term of home incarceration is not a proper request under the

compassionate release statute.        See id. at 405.

     However, it is appropriate to delay the defendant’s

surrender date to the Bureau of Prisons.          A delay may provide

useful information about the facility to which the defendant is

designated.     It will also allow some improvement in the state of

the current pandemic.       It is clear that the defendant is not a

risk of flight or a danger to the community while he is

released.     The purposes of sentencing, including a sentence that

is sufficient but no greater than necessary to reflect the

seriousness of the offense, to provide just punishment, and to

afford adequate deterrence, will all be satisfied by a sentence

that is delayed for a brief period of time.           Therefore, the

Court will adjourn the defendant’s surrender date to May 28,

2021.

                                 CONCLUSION

            For the reasons stated above, the defendant’s

application for compassionate release or to transform his

sentence into a sentence of home confinement is denied.

However, the defendant’s voluntary surrender date is adjourned

to May 28, 2021.

SO ORDERED.

Dated:      New York, New York            _____/s/ John G. Koeltl_______
            January 19, 2021                     John G. Koeltl
                                           United States District Judge


                                      2
